DISMISS; Opinion issued February 20, 2013




                                          S      In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-12-01138-CV

                 BLUEWATER INTERNATIONAL, INC., Appellant
                                  V.
          LUIS SANTANA AND ERNESTO NARAVEZ-PLACENCIA, Appellees

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-11-12092

                                MEMORANDUM OPINION
                 Before Chief Justice Wright, and Justices Lang-Miers and Lewis
                                Opinion by Chief Justice Wright
       By letter dated August 17, 2012 we notified appellant the $175 filing fee was due. We

cautioned appellant that failure to pay the filing fee within ten days would result in the dismissal

of this appeal. Also by letter dated August 17, 2012, we notified appellant it had not filed a

docketing statement. We directed appellant to file a docketing statement within ten days. We

cautioned appellant that failure to do so might result in the dismissal of this appeal. To date,

appellant has not paid the filing fee, filed a docketing statement, or otherwise corresponded with

the Court regarding the status of this appeal.




121138F.P05
Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.3(b), (c).


                                            /s/     CAROLYN WRIGHT
                                                    CHIEF JUSTICE


121138F.P05




                                        2
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

BLUEWATER INTERNATIONAL, INC.,                    On Appeal from the 101st Judicial District
Appellant                                         Court, Dallas County, Texas
                                                  Trial Court Cause No. DC-11-12092.
No. 05-12-01138-CV        V.                      Opinion delivered by Chief Justice Wright.
                                                  Justices Lang-Miers and Lewis participating.
LUIS SANTANA AND ERNESTO
NARAVEZ-PLACENCIA, Appellees

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

     It is ORDERED that appellees LUIS SANTANA AND ERNESTO NARAVEZ-
PLACENCIA recover their costs of this appeal from appellant BLUEWATER
INTERNATIONAL, INC.


Judgment entered February 20, 2013.


                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE




                                              3